Warren E. Burger: We will hear arguments next in 1750, Stump against Sparkman. Mr. Fruechtenicht you may proceed whenever you are ready.
George E. Fruechtenicht: Mr. Chief Justice, the Court please. As the documents indicate, I represent the Harold Stump petitioner in this matter.
Warren E. Burger: Could you raise your voice a little, counsel?
George E. Fruechtenicht: Yes, sir. I represent Herald Stump and I would like to identify my client. He is the Circuit Court Judge of the DeKalb County Indiana. The DeKalb County lies on the North Eastern part of the state just next to Ohio about 30,000 residents occupy the county. County of Cedar (ph), Auburn, town of about six thousand people that is where the Courthouse is. Judge lives there, that is where he works.
Warren E. Burger: No, there is only a single Judge in that county?
George E. Fruechtenicht: Yes. The action occurred your Honor in 1971 and at that time he was the sole Court of General Jurisdiction. He has been elected four times and is now serving his 20th year. His father Walter Stump serves has a Circuit Court Judge on the same bench for 12 years before him. Judge Stump is a Judge of a considerable experience and I will indicate to this Court, a Judge of the highest integrity.
Warren E. Burger: It is a important issue, Garcia is the scope of this jurisdiction.
George E. Fruechtenicht: That is correct your honor. The issue, the principal issue is what is a Doctrine of Judicial Immunity should be applied to and approval signed by Judge Stump of a petition filed by the mother and sole guardian of the 15 year old girl to have surgery performed upon her ,that surgery was a tubal ligation. The larger issue I would submit to this Court would be whether the doctrine of judicial immunity should be permitted to be, in my view, diluted and altered by the pronouncements of the opinion of the Seventh Circuit Court of Appeal. The context in which the matter was presented or is has presented, the factual background, so, far as the Judge is concerned is as follows: the mother Ora McFarlin, determined that apparently because of facts set out in a petition, her daughter 15-years old should have tubal ligation. The petition speaks for itself, it set forth in the brief of the respondents along with the approval. Briefly, it suggests or alleges under oath that the daughter is sexually promiscuous that she has been uncontrollable, that the mother is concerned. Obviously, that the daughter is going to become pregnant and that for the best interest of the child, she asks that the Court approve a petition by the mother to have tubal ligation performed upon her. When that petition was presented to the Court by the mother and her attorney, the Court then was required to make a primary threshold decision and that was whether or not he had jurisdiction to approve that petition. I submit to the Court and made this decision as Courts of General Jurisdiction in every county, every day throughout this country must make in matters of this particular type.
Thurgood Marshall: You mean, how many of these do we have in the country?
George E. Fruechtenicht: I beg your pardon.
Thurgood Marshall: How many cases do we have we in the country, where a mother has for a daughter --
George E. Fruechtenicht: I am talking about -- Courts of General Jurisdiction your Honor required to make decision of this particular type in every county throughout. At that time the Court realized that he had a General Jurisdiction statute under which he functioned and that General Jurisdiction statute in broad language, enacted by the legislature of the city of Indiana and to this date unamended, indicates that he shall have original exclusive jurisdiction in all cases that law and equity and whatsoever and he shall have jurisdiction of all other causes, matters and proceedings. Also in existence of that.
Warren E. Burger: Is there not --.
George E. Fruechtenicht: I beg your pardon.
Warren E. Burger: Isn't there some limitation on that, if it is not the assigned to some other Court?
George E. Fruechtenicht: I am sorry, yes sir your Honor. Thereof, if it is not conferred were exclusive jurisdiction thereof is not conferred by law upon some other Court board or office and that is correct.
Warren E. Burger: He would not have probate jurisdiction for example.
George E. Fruechtenicht: He would.
Warren E. Burger: He would?
George E. Fruechtenicht: Yes, he would in this case.
Warren E. Burger: But there would be some jurisdiction that he would not have.
George E. Fruechtenicht: I cannot think of it, except where jurisdiction has been specifically proscribed whether has been a bar either by common law or by legislation a Court of General Jurisdiction in a county has hat it all your Honor.
Warren E. Burger: Are there are no other layers of Courts in the --.
George E. Fruechtenicht: None. He has criminal jurisdiction, juvenile jurisdiction, he has civil jurisdiction, he has the general Jurisdiction overall causes, matters and proceedings. With this in mind, also there were not jurisdictional statutes in existence but there was statutes in existence on the State of the Indiana at that time which in general terms permitted parents to consent to medical treatment on behalf of their minor children. There are two such statutes, one for people who are incompetent by reason of minority and insanity, mental illness, imbecility, idiocies, senility, habitual drunkenness and the like. And the other is simply any person who is the parent of the child shall be competent to give consent to and contract from medical or hospital care or treatment of such child including surgery.
Warren E. Burger: What if --
George E. Fruechtenicht: I beg your pardon.
Warren E. Burger: What if Mrs. McFarlin had presented a piece of paper to your client, the Judge and said my daughter is incompetent, she is a kleptomaniac, she has done a lot of shoplifting and I want your approval to have her right hand chopped off and the Judge had signed the approval and that surgery had been performed, would your argument --.
George E. Fruechtenicht: Your Honor, Judge Swagger (ph), I must remark on the apparel, he said both of her hands got off, when we are arguing in the Court of Appeals. That would not be an operation your Honor. I would suggest that Court would even consider especially a Court such Judge Stump.
Warren E. Burger: Well, assume that this Court did do that.
George E. Fruechtenicht: If he did do that.
Warren E. Burger: He has it, you say that a parent can have surgery done on behalf of the child and here let us assume in my case, that the Court had order that operation on that representation by the parent. Would you be making the same argument?
George E. Fruechtenicht: If I may respectfully suggest your Honor that assumption is going to lend, it is not going to, it is not your meaning to the issues.
Warren E. Burger: Well I think it cast your argument. If I may say so--
George E. Fruechtenicht: It certainly does.
Warren E. Burger: Well is there a statute in your state against mutilation, is there statutes in most states against the mutilation of the human body.
George E. Fruechtenicht: If there is your Honor I am aware of it. I am aware of it, in answers to your questions your Honor that would be in appropriate action on the part of the Judge. It is certainly not before us.
Warren E. Burger: Well you concede that this action was inappropriate.
George E. Fruechtenicht: This statute your Honor is a medical care statute. your premise was she was a kleptomaniac.
Warren E. Burger: That the mother said she was.
George E. Fruechtenicht: Yes, certainly cutting off her hands is not going to improve her physically.
Warren E. Burger: Well do you think this improved this trial physically, this operation?
George E. Fruechtenicht: I think your Honor that decision was made and that except from the stand point improving her physically it was at least surgery. And at least surgery on these circumstances is permitted by the statute and it is within the context of that statute that this particular approval was made.
Speaker: Well, so, would it be in my hypothetical case.
George E. Fruechtenicht: Then you are entitled that conclusion your Honor. This is one that I most certainly do not conclude and I do not think that the Court of General Jurisdiction of this Court's experience would entertain such as petition.
Speaker: But counsel, supposing the petition recited a different reason that said I want approval of amputation of the right arm.
George E. Fruechtenicht: Your Honor.
Speaker: Because it is malignant or something like that.
George E. Fruechtenicht: Your Honor.
Speaker: Yes. The Judge would have jurisdiction on such a --
George E. Fruechtenicht: Yes, he would. There is no question about that.
Speaker: So, the question is whether he acted for the right reason or not.
George E. Fruechtenicht: That is not the question, the final question your Honor is whether he had jurisdiction to act at all.
Speaker: Well, did he have jurisdiction to decide the example that Justice Steward gives you?
George E. Fruechtenicht: Of chopping off the hands. In the final analysis, yes he would have jurisdiction to act. Now what he would do I am suggesting however, in those certain chances is refuse. He would refuse to consent.
Speaker: But, your argument is that if he did give consent because he had jurisdiction, he would have judicial immunity.
George E. Fruechtenicht: Yes.
Thurgood Marshall: Is this an action at law or an equity?
George E. Fruechtenicht: This was not action at law or in equity your Honor.
Thurgood Marshall: Then why did he choose --.
George E. Fruechtenicht: He did not. He got jurisdiction by virtue of the provisions of the General Jurisdiction statute, which permits him to have jurisdiction of all other matters, causes and proceedings.
Thurgood Marshall: Well does that include admiralty.
George E. Fruechtenicht: Yes, I would assume so, if there such a thing in DeKalb County Indiana, I think they have some streams there that are navigable.
Thurgood Marshall: Streams that are navigable.
George E. Fruechtenicht: Yes, they do.
Thurgood Marshall: Streams that are navigable. Stream, would you mean, a river.
George E. Fruechtenicht: Yes, I believe that is defined by a law an alien law that can float.
Thurgood Marshall: Well, do they have jurisdiction over bankruptcy.
George E. Fruechtenicht: No, that is federal a law.
Thurgood Marshall: You and I both know that when use a general term, you do not mean everything.
George E. Fruechtenicht: Of course not. He has jurisdiction over receiver ships, the receiver ships those are in South East.
Thurgood Marshall: Could he entertain a petition of the man to have Mrs. John Dow sterilized. Mrs. John Dow being no relation at all.
George E. Fruechtenicht: No.
Thurgood Marshall: Why not?
George E. Fruechtenicht: I do not think that is jurisdiction your Honor.
Thurgood Marshall: Why not?
George E. Fruechtenicht: Because there has to be some reason for him to be presented with the petition. He cannot simply sit back and say this morning, I think I will have simply somebody sterilized. The matter obviously must be presented to him.
Thurgood Marshall: A petition was filed.
George E. Fruechtenicht: By whom?
Thurgood Marshall: By John Jones, to have Mary Brown sterilized.
George E. Fruechtenicht: Okay. The petition, the petition would set forth, why the sterilization should occur?
Thurgood Marshall: The same reason given here.
George E. Fruechtenicht: Well obviously, the difference that you are suggesting is that John Jones is not the natural parent and guardian of Mary Smith. In this particular case the mother was the natural parent and guardian of this lady and she asks whether or not the Court would approve. He did not order anything, he simply approved this.
Thurgood Marshall: Could she on her own have the child sterilized?
George E. Fruechtenicht: On her own? At that particular time obviously, the Court concluded that she could have.
Thurgood Marshall: Why did she got to the court?
George E. Fruechtenicht: I do not know. Perhaps that is simply the context in which this approved.
Thurgood Marshall: What statute do you have in Indiana that authorized the parent to sterilized the child, without the child's permission.
George E. Fruechtenicht: In 1971 there was neither a statute authorizing nor was there a statute barring such a procedure your Honor and that is significant. That is significant in this particular case. May I suggest this to you?
Thurgood Marshall: When you get through your suggestion would you give me the case that the Judge cited? He did not cite a piece of law about anything.
George E. Fruechtenicht: The case that we have cited is, this is a matter of which is really not to do with sterilization. This is a matter to you whether or not the doctrine of judicial immunity should apply under these circumstances. When this petition was presented to this Court, he was duty bound at that particular point to the determine whether he had jurisdiction to decide this particular case, to act in this case that is the issue an approval. And that source, that power flows from the cases in Indiana and they come basically from Bradley vs. Fisher which says this, “Every Court possesses the power of determining its own jurisdiction both as to the parties and the subject matter of the action.” It is well settled that when an inferior tribunal is required to ascertain and decide upon facts essential to its jurisdiction, its judgment there on is conclusive against collateral attack. Unless the want of jurisdiction is apparent on the face of the proceedings.
Thurgood Marshall: My point is where is his jurisdiction?
George E. Fruechtenicht: His jurisdiction, I repeat again your Honor lies in the General Jurisdiction statute as it was pointed out by the District Court which gives him jurisdiction over all other causes, matters and proceedings.
Thurgood Marshall: Does the Supreme Court in your state have the same jurisdiction?
George E. Fruechtenicht: I cannot be certain. It has appellate jurisdiction, I do not think it has original the jurisdiction of this type, it may have. But may I suggest this, or may I offer this also your Honor that in 1971, the parental consent statutes had not in any way been construed by any Court. In other words they had not been amended by legislation nor had any Court construed the consent statute so as to prohibit a certain types of surgery. So, when you say was there a statute permitting a tubal ligation, nor was there a statute permitting the Judge to consent in to appendectomy or a tonsillectomy. None of that, but on the other hand there was not a statute which said he could not consent to that, he could not issue an approval of such and once again keep in mind this was not an order.
Speaker: May I ask a question?
George E. Fruechtenicht: Yes, you may.
Speaker: Was this petition filed in Court?
George E. Fruechtenicht: This petition was presented to the Judge your Honor and any suggestion that it was not is totally without base.
Speaker: Well, that was not my question, is there any record in the Court house that the petition --
George E. Fruechtenicht: No, sir. I would like to respond that at the later time but I shall do so now. There has been a suggestion in the Seventh Circuit Court of Appeals but that condition makes it some sort of proceeding that is not the case your Honor. It is true that this does is not carry a cause number but that is not unusual occurrence. Approvals of documents which are submitted to Circuit Courts, frequently do not carry any sort of a file marking. They are not adversary proceedings; example would be, in minor state it is customary before a settlement is approved that a petition is prepared, the minor is absent presented to the Court and although the thing maybe numbered. There is certainly no adversary proceeding and it is not an adversary cause, simply decided in the absence of the minor.
Thurgood Marshall: But the minor is also represented by counsel, two of them.
George E. Fruechtenicht: No, need not be.
Thurgood Marshall: Do they not have a committed appointed for them?
George E. Fruechtenicht: No, sir. He did not be.
Thurgood Marshall: How can he be present if he is a minor --
George E. Fruechtenicht: His natural guardian your Honor, presents in the form of his mother or his father comes to the Court and under oath advises the Court that she or he thinks that the settlement is proper and the Court approves the settlement. Same way, yes sir.
Speaker: May I follow up my question, if there is no record in the Court. No record of the date on which this order was entered, how would one have appeal, assume this young woman had (Inaudible) this operation, earlier rather than four years later?
George E. Fruechtenicht: So, far as I know your Honor approvals are not appealed because they are not orders. This was simply an approval, there was no appeal.
Speaker: Was this a judicial act?
George E. Fruechtenicht: Yes, sir. It was certainly the judicial act. It was presented to the Judge, as a Judge signed by him as Judge.
Speaker: Suppose the young lady had known on the occasion of what her mother was doing and had objected as vigorously as she could, the Judge nevertheless had entered this consent, would she have had no recourse to appellate courts in Indiana?
George E. Fruechtenicht: Of course that did not happen, did it? But, supposing if it had. She would not have had recourse your Honor from the action of the Judge. She has sued seven people, one of the defendants is the Judge. She would have her state Court action as she possesses today.
Speaker: Well, wait a minute, you are saying today that she does not have recourse against the Judge.
George E. Fruechtenicht: That is correct.
Speaker: So, she would not be able to appeal and she would not have any simply approval.
George E. Fruechtenicht: That is correct, it was simply an approval. This was not on appealable order and there was no other.
Speaker: So she would have no recourse whatever.
George E. Fruechtenicht: Against the Judge. No, sir she would not.
Speaker: Or anybody else?
George E. Fruechtenicht: Yes, she would.
Speaker: Whom?
George E. Fruechtenicht: Those people who would have presumed to act to her mother, who would presume that she has (Inaudible) to a State Court action.
Warren E. Burger: How about the physician?
George E. Fruechtenicht: Yes.
Speaker: The surgeon. But, her consent indemnifies a physician in a hospital?
George E. Fruechtenicht: That of course is an agreement between the mother and surgeon and a contract between the two of them. I do not think that that binds the daughter.
Speaker: I would do not think so. Does it mean that the mother is eventually, exclusively liable than her --
George E. Fruechtenicht: Exclusively liable?
Speaker: Under the indemnification agreement.
George E. Fruechtenicht: I suppose it depends upon whether the indemnification agreement is forcible. I would not prejudge that your Honor.
Speaker: Why?
George E. Fruechtenicht: May suggest this also and perhaps I would stop suggesting, and just simply advise what our positions is. The facts of the case are known to the Court. The operation did occur, it was not disclosed to this girl by her mother that it was tubal ligation, she was told it was an appendectomy. The girl married, a couple of years later and approximately four years after the incident occurred sometime in 1975, through investigation it was disclosed that indeed a tubal ligation had occurred, that is when an action was commenced in the Federal District Court under 42 USC 1983. In which the mother was sued along with Judge, the lawyer, and three doctors and the hospital. The opinion of the Federal District Court is the one which this petitioner feels should be restored because that opinion deals with this problem, we think appropriately and correctly applies the Doctrine of Judicial Immunity. The Federal District Judge Ashba (ph) had no difficulty in finding that this being a Court of General Jurisdiction, that Court being entitled to entertain all types of causes, matters and proceedings. Most specifically undertook this act all be it not in an adversary proceedings, undertook this act with jurisdiction to do so. He acknowledged that it was not an order, it was simply an approval. Approvals occur with frequency, that Court summed up, I think. Well, I would like to read “except when there is clear absence of all jurisdictions over the subject matter, a Judge is entitled to complete immunity to sue based upon his official acts and absolute immunity defeats a suit at the outset so long as the official's actions were within the scope of the immunity. The allegedly wrongful acts committed by Judge Stump, consisted solely in his approval of the petition filed in this Court by defendant McFarlin. The Circuit Courts of the Indiana are Courts of General Jurisdiction having a original exclusive jurisdiction in all cases of law on equity whatsoever. There is jurisdiction in such a Court to hear petitions for tubal ligation, A.L. vs G.R.H. by implication although the Court there held that on the merits the sterilization could not be thus consented to. But, whether or not Judge Stump’s approval of the petition may in retrospect appear to have been premised on erroneous view of the law. Judge Stump surely had jurisdiction to consider the petition and to act there on. Accordingly Judge Stump is closed with absolute judicial immunity and neither he nor his alleged co-conspirators maybe held liable under sections 1983, 1985 or under the Fourteenth Amendment. The case Your Honors to which the Judge made reference, A.L. vs G.R.H., was a case of first impression in Indiana, decided four years after the Judge entered his approval. That is 1975.
Speaker: That case was after Judge Stump approved.
George E. Fruechtenicht: That is correct, after Judge Stump's approval. That case was brought because there obviously was a question as to whether or not a parent could consent under the consent statute to have a tubal ligation performed upon a minor child. In that case a declaratory judgment action was filed and Indiana then determined as matter of policy, the Court of Indiana as a matter of policy that they did not think any body under any circumstances could be sterilized. It joined a number of other states but once again, that decision, once again did not remove the jurisdiction from the Court of General Jurisdiction from Judge Stump to consider further petitions of this type all it did was say, if somebody walked into Judge Stump today with a petition to have a tubal ligation performed on a minor, he would have to act upon it because he has the jurisdiction to act upon it but his action would be, I am now aware of the fact that in Indiana there is a policy against permitting parents to do so and I must tell you that I cannot approve your petition. But, the key to this is that he retains jurisdiction and I have suggested in the brief and suggest to you now, the policy which has been established by Bradley v Fisher, Randall v Brigham over a century ago and consistently applied by the Federal Courts down to this time with respect to the application of the doctrine of judicial immunity is similar at least in my view after reading all of these cases to the policy which is employed by Courts when dealing with criminally accused people. And that is the accused is considered innocent until proved guilty beyond a reasonable doubt. The policy with respect to judicial immunity is that the Court is presumed to have jurisdiction until it is shown that he acted in clear absence of all jurisdiction over the subject matter.
Speaker: Well, Mr. Fruechtenicht, if Judge Stump had done what he did in 1966, after the decision of the Indiana Court in AL against GRH it would had been erroneous, as a matter state law but it would not be in the absence of jurisdiction would it?
George E. Fruechtenicht: That is correct.
Speaker: So, your argument would be the same.
George E. Fruechtenicht: My argument would be yes. But, under those circumstances I would simply say that to assume that a Judge of this experience, under these conditions who would do that is beyond at this my imagination.
Speaker: There was no adversary process here and it might very well be that he did not know of that decision. But, in any event if he had done what he did, quite contrary to the President of AL against GRH, your argument would be precisely the same.
George E. Fruechtenicht: Precisely, and I would say this with respect to the liability your Honor of those additional parties that under those circumstances then, the mother must be construed to be dealing at her parole as the doctors because there are presumed to know the law also. So, I beg your pardon.
Speaker: Isn't there a difference between this preceding and the GL whatever the initials are of the other case. That was suit or a declaratory judgment in which counsel, guardian was appointed and counsel -- there was an adversary proceeding. There was clearly a jurisdiction to entertain such a suit, this is a petition for approval where there was nobody appointed of any kind, you say approvals are common. Would you give me some other examples of approvals? I am just not that familiar.
George E. Fruechtenicht: Right, I have given you the example where by a parent will come in to the Court and simply petition the Court that he wants a sum of money approved by the Court as being reasonable to take care of the minor's injury based upon the parents.
Speaker: But, that is an ancillary to a pending case.
George E. Fruechtenicht: No, that is ancillary to settling a case, the case may not even have been tried, frequently they are not. A minor is run over by an automobile. Separates a broken leg, $2500 is agreed upon, goes in the Court. The minor never even shows up. Approvals as far as, your getting at it, I think your Honor, the failure to point a Guardian ad litem for this girl. I must suggest that in every case where a mother decides to sue her husband and where there are children, those children automatically through the mother come under the EGS of the Court and he makes dispositions of those children's future interests which are extremely important to that child. To suggest, as I think maybe the logical inference of this suggestion that Guardian ad litem are to be appointed to suggest that an each case where a child is the subject a matter having to do with visitation and custody and its future religious practices in a divorce action. That that child, each individual child is entitled to a Guardian ad Litem and presumably an attorney would boggle the entire system. Courts customarily assumed jurisdiction over the children under those circumstances.
Warren E. Burger: Well, is it your position that the state legislature has appointed the natural parents as the Guardian ad Litem for the minor children?
George E. Fruechtenicht: That is correct your Honor in many instances. As an example also I pointed out in the reply brief, when under age people come and they want to get married and they are under the age of consent. They can go before the Circuit Court Judge either by written or oral petition and he can approve that under age marriage, there is no file marking.
Thurgood Marshall: Is there a statute that provides that?
George E. Fruechtenicht: Yes sir, there is statute which provides it. But, you Honor that simply establishes the fact that a Judge can function under many, many general circumstances absent which we would consider to be the formality of an adversary proceedings.
Speaker: That is what puzzles me, you say these approvals, ex parte approvals are common but each example you give is related to some more or less traditional judicial proceedings. If the Judge's view of the law were correct here, his approval probably was not necessary.
George E. Fruechtenicht: That is correct. All I can do is surmise, we have had no evidence in this case your Honor.Surmise that this is the context in which Mrs. McFarlin and her Attorney determined that they wished this consent to be made. They wished the Court to approve.
Warren E. Burger: Perhaps for the doctors insisted to perform it?
George E. Fruechtenicht: Perhaps, there is no evidence of that, perhaps.
Speaker: Are you saying, if I followed the last answer that it would have been unnecessary for the Judge to have a evidence to his consent. The consent of the mother would had been sufficient in Indiana law.
George E. Fruechtenicht: A careful reading of these statutes your Honor does not-- these statutes with respect to consent by the parent do not confer jurisdiction upon the Court, these are not jurisdictional statutes. They simply permit the parent to consent to surgery, and so the answer to your question would be, yes.
Speaker: Does not that leave the court in position of performing only a ministerial act?
George E. Fruechtenicht: I do not think so your Honor.
Speaker: What judgment does he make?
George E. Fruechtenicht: There was a verified petition presented to him. This is a very careful in conscientious judge. This mother was faced with a very real situation at least in her lifetime, and he made a determination that would be for the best interest of the child if these occurred.
Speaker: Is there any evidence of that?
George E. Fruechtenicht: There is an evidence of the verified petition your Honor.
Speaker: I have read the petition, it says very little.
George E. Fruechtenicht: Well, what it did say, it least said. Remember this is a county of 30,000 people.
Speaker: We do not know whether he made any independent inquiry of any kind.
George E. Fruechtenicht: We do not know that he did not either your Honor. I would presume that he did because of the fact that he has jurisdiction to do so, but the general jurisdiction statute. I beg your pardon sir?
Speaker: Do you think we can act on your presumption?
George E. Fruechtenicht: I would prefer.
Thurgood Marshall: Did he take testimony?
George E. Fruechtenicht: I do not know.
Warren E. Burger: Don't you think if he had taken testimony somebody by now would have said so --
George E. Fruechtenicht: The testimony was -- if he did would be by a way of a verifying petition your Honor, which she has a right to accept this.
Thurgood Marshall: My brother says that he read neatly. There might be some more, I mean for example that child might have done nothing in the world at all, is that not a possibility?
George E. Fruechtenicht: Your Honor.
Thurgood Marshall: Is that not a possibility so far as the record in the case is concerned?
George E. Fruechtenicht: Of course it is a possibility. I must repeat, the issue which we are confronted is whether or not the Doctrine of Judicial Immunity should be applied to this act. And if there is jurisdiction on the part of this Judge to entertain and approve this petition, it being a judicial act, then he is clearly entitled to the application of the Doctrine. The policy reasons underlying that particular Doctrine are most important to the continuation of the fearlessness about which the cases like Bradley vs. Fisher talk about. Thank you.
Warren E. Burger: Are there some states, if you know which require that on an application for sterilization, that a panel of physicians must be a designated to advise the Court.
George E. Fruechtenicht: I think, Indiana would not permit it all but I think Illinois does your Honor. Sterilization is permitted, I believe in Illinois under these specific statutory circumstances.
Warren E. Burger: Mr. Finley.
Richard H. Finley: Mr. Chief Justice, and may it please the Court. Your Honors, I believe that the questioning today indicates what is truly the crux today and that is that the probably the Doctrine of Judicial Immunity need not come in to play in your decision. The question ask by Mr. Justice Powell was this not merely administrative act as discuss in ex parte Virginia and non judicial act as discussed in several lower Court, federal Court cases probably is going to be the correct and the logical determining decision in this case. The consent statute which authorized the parent to consent to surgery of a minor child clearly can be read only in the terms of common sense, necessary surgery.Certainly sterilization on a petition as filed by the mother in this instance, is not necessary surgery. There is a long line of cases which has developed on the kidney transplant cases, for example, that a parent just does not have the power to consent to non therapeutic, none beneficial surgery.
Speaker: But you would not make the rule of judicial immunity to turn on whether the Judge reached a correct conclusion as to whether the surgery was necessary would not, would you?
Richard H. Finley: No, your Honor, I would not. I would have the decision be that the Judge never made a judicial decision. If the case had been properly presented as in A.L. vs G.R.H., the case was filed with the Court. The Guardian ad Litem was appointed to represent Linda, if attorneys brief and prepared arguments on each side and the Court made a determination that we will allow sterilization under Indiana and common law as it exists today, then I would say in that instance your Honor that the Judge made a mistake but his is entitled to immunity for his action because he had subject matter and I honestly also believe personal jurisdiction is required.
William H. Rehnquist: Are you saying that the principal judicial immunity does not apply to an ex parte and ex parte decision by the Judge.
Richard H. Finley: Yes, your Honor. I cannot imagine of an ex-parte decision without some case or matter being properly in front of a Judge. The examples given by Mr. Fruechtenicht, all were ex parte but they had in front him, the Judge had in front of him some case.
William H. Rehnquist: Well then you are not saying that the judicial immunity does not apply to an ex parte decision, you are saying he must have a case before him or be it perhaps it maybe decided on an ex parte basis.
Richard H. Finley: Yes, your Honor. In that sense that is how I was using ex parte.
Warren E. Burger: But, you would not rule out the historic power of it. The Court of the equity to enter ex parte injunction, would you?
Richard H. Finley: No, your Honor. But, in the injunction or TRO, Temporary Restraining Order circumstances the statute always provides for notice --.
Warren E. Burger: In addition there is no adversary proceeding there, is there?
Richard H. Finley: No, but notice is -- I have never seen a statute authorizing a Temporary Restraining Orders of that type of action or I have never seen an action outside of a statute in an equitable nature, where notice is not given to the party whose property is being restrained or taken away. And so, that afterwards the parties rights are preserved.
Warren E. Burger: In a Temporary Restraining Order, certainly the state where I practiced, and which I thought followed the federal rules, up until the mid 60’s when those rules were amended, you could get a Temporary Restraining Order without notice to adverse party, was it had to be returnable in three days. But, you could get it without notice.
Richard H. Finley: Yes, but generally speaking your Honor I would submit that instance when it was returnable within that three days before it was made permanent, the party had a right to appear and present his side of the story, assuming that there was an issue on which he wanted evidence presented.
Speaker: But, what about an improper, wrong decision on the Temporary Restraining Order which was not noticed, and the adverse party did not have notice or that cannot be cured by the time, it is returnable and you have your hearing on the preliminary injunction.
Richard H. Finley: That is a though question your Honor and my inclination would probably be to say that I would like some kind of qualified immunity, if it were a good faith favor.
Speaker: What about, search issuance -- search warrants where there is no criminal case pending, it is just an investigation.
Richard H. Finley: Again, upon the issuance of that search warrant, the criminal defendant, if he ultimately becomes one, he is going to have a chance in Court to say that he --.
Speaker: It may never be any case.
Richard H. Finley: Well, if no case is filed, he is probably not going to be permanently deprived of any right.
Speaker: The officers came into his house and he claims illegally, and he sues the Judge for a gross error.
Richard H. Finley: I do not believe it is gross error, I think it is a mistake, I think that Judge who issued the warrant ex parte --.
Speaker: Do you think to make a case out of it, all the Judge has to do is make it a case. He puts a number on it and puts in the file.
Richard H. Finley: I think that goes a long way toward making it a judicial act which under the judicial immunity.
Speaker: Well, the Judge here had said well I think I would better appoint a Guardian Ad Litem before I pass on this and they did and the Guardian Ad Litem and they gave it a number and the Guardian Ad Litem came in and opposed it and the Judge says, well, I am going to grant it. Would there be an immunity?
Richard H. Finley: Yes, your honor. I think there would be immunity there until the statute says, --
Speaker: He would have jurisdiction then to -- perhaps mistakenly but jurisdiction to issue the order.
Richard H. Finley: Yes, your honor.
Speaker: Mr. Finley having to give me your case away, because if I understand you, the petition which was filed, did give the Judge the power if he had thought of the wise procedure to appoint a Guardian Ad Litem. Could he not have done that on the base of this petitions, that I will treat this as a complaint for declaratory judgment upon a guardian?
Richard H. Finley: No, your Honor. I do not believe, I have given the case away because the petition was never filed. There is no file stands.
Speaker: You rest on the lack of a number.
Richard H. Finley: I rest on the total lack -- if you are going to draw a line and say at 'x' point along it --.
Speaker: Let me ask you this question, I had this very same petition, this very same action, and filed and taken. Except that was filed in court and a number was put on it, would your case then be gone?
Richard H. Finley: My inclination is to say that probably it would be but that question is not in front us because in this instance, Linda Sparkman was given absolutely no case, there was absolutely no --
Speaker: I know, but my assumption is that she still does not get notice and the same unfortunate consequences all follow. The only difference is they put a copy on the Clerk's office.
Richard H. Finley: Well, your Honor, at that point I would say that probably a judicial act occurred and then it would be necessary to determine if under our law of judicial immunity as established by Randall and Bradley and Pierson allows for a determination of jurisdiction with just subject matter or also personal jurisdiction, determination without the presence of personal jurisdiction. My feeling is that the language used in each one of this three cases, although, in Bradley v Fisher, they used the term subject matter jurisdiction. They really mean personal jurisdiction because each of the instances, personal jurisdiction was present.
William H. Rehnquist: What do you mean by personal jurisdiction?
Richard H. Finley: Jurisdiction over the persons, so as to preserve that person's right of appeal before the total deprivation of his due process rights.
William H. Rehnquist: Well, now that answer does not necessarily make a good deal of sense to me. Perhaps it is my fault rather than yours. If the person has a right to appeal from the order even though he may be outside of this state and never have been served with process or in the state and never notified of it, does that, by your definition confer personal jurisdiction.
Richard H. Finley: No, I would say that it does not, I would say that the same rights, the same basic right to appeal is going to be preserved if he had knowledge, so I think you are correct your Honor.
Speaker: Let me give you one other case that has been turning over in my mind.Supposing the allegation in the petition instead of being that she was retarded and promiscuous, had rather been that she was infected with a malignant cancer and that a medical judgment of the doctor was that, it should be removed by this procedure and then the Judge did exactly what he did here and acting in all good faith, do you think he was right, he did not appoint a guardian, he did not file a paper in the court or he did not do any thing else but later on it turns out they were wrong. Would he be a liable?
Richard H. Finley: I would say your Honor that it would probably have been technically not a judicial act and probably technically under my theory there could, if one could show damages be a cause of action --Yes, sir. Against the Judge.
Speaker: That leads to wonder, are you not to, I think this is relevant to your immunity argument -- are you not if we agreed with you and the case went forward, are you not going to have in showing damages, are you not going to have show that his act was really sort of an important factor in this procedure and that perhaps the doctor required a judicial consent or that he really was not an instrumental in producing this consequences?
Richard H. Finley: I think that there would be incumbent upon us in a trial to convince the jury, that the Judge had some reason beyond the normal judicial reason for billing what he did.
Speaker: Well and also that Judge's action was approximate cause of the operation.
Richard H. Finley: Yes, your Honor.
Speaker: Well, why do you suppose anybody went to the judge? Because the doctor wanted it or what?
Richard H. Finley: Because the doctor --
Speaker: So the doctor required a judicial act.
Richard H. Finley: I think the doctor wanted the protection of an instrument signed by the Judge. I think that Linda, the facts would show, was in the hospital a few weeks earlier, supposedly for the purpose of having her appendix removed and then was discharged.
Speaker: So, at least of the act, the parties who were acting here wanted a judicial act, something that would pass for one.
Richard H. Finley: Well, they wanted a piece of paper with the Judge's name on it, I believe.
Warren E. Burger: And sometimes that is judicial act, is it not?
Richard H. Finley: I think it can become a judicial act if the Judge treats it such as but where the Judge did absolutely none of the things that a Judge does, when particularly deciding contrary to the rights of an individual, it is no longer a judicial act.
Warren E. Burger: Well, it could actually be a TRO then, TRO may impede a very important act that causes damage to someone and whether the particular Court jurisdiction requires a three day return or five day, nevertheless, the TRO could be granted on the same kind of representations on petitions as represented here, could it not?
Richard H. Finley: Well, it would be filed in Court your Honor, and would ultimately become the basis of an appeal, could become the basis of an appeal, whereas when it is done in total secrecy there is no way --.
Warren E. Burger: Well, a TRO, if you call it, total secrecy or in chambers or ex-parte, a TRO is usually entered that way, is it not? You go in to the judge in chambers and you present an affidavit and an order and if he is persuaded by the affidavit, and the representation was made, he will perhaps restrain some act that causes someone a great deal of damage.
Richard H. Finley: But, your Honor, temporary restraining order is that temporary.
Speaker: It might be fatal. Suppose it is a Temporary Restraining Order that restrains the giving of the blood transfusion, do you remember Jehovah’s witnesses and the patient dies as a result of it in a three day period.
Richard H. Finley: I would think your Honor that, that is clearly a…
Warren E. Burger: We will resume there at one o' clock. You may continue Mr. Finley. Before you do, let me give you a corollary to the question I put at the noon break. I think there, I had a man in Jehovah’s witness in the hospital who declined the --, there was injunction to enjoin the giving of a your blood transfusion and he died. Now, suppose you have the opposite it is the blood transfusion, hospital petitions for authority to give the blood transfusion in order to save the man’s life, and Judge having jurisdiction, let's assume for the moment, generally issues, the order requiring him to take the blood transfusion, that could be a battery, I assume would it not?
Richard H. Finley: Yes, Your Honor.
Warren E. Burger: Now, if you had a kind of situation you have here, is the jurisdiction immunity or not?
Richard H. Finley: I would say that there would be immunity had the matter properly had been petitioned and filed in the Court of the Judge who made this order.
Warren E. Burger: Let us suppose it is an ex-parte.
Richard H. Finley: Well, even without a file in the Court.
Warren E. Burger: Transfusion is given an hour after the paper is presented to the Judge and the Judge has it in his pocket, petition filed in the clerk's office at all --
Richard H. Finley: But, it is contemplated that it would be filed.I would say if it was contemplated that it would be filed, my inclination would be say that instance that there would be immunity --Since I would at that point, I think it was probably a judicial act. I think that differs from the instant case because there was no contemplation I believe your Honor in a filing of the case in Sparkman’s Court. I think that that goes to the real basis of the justification for the doctrine of judicial immunity has this Court has previously said it. In 1967 when this Court, I think last considered judicial immunity in Pierson v Ray. It indicated that they realized that immunity was unnecessary fact for a Judge in order to be able to act. But, this Court also recognized in Bradley and in Randall that there is a counter balance inherent within the judicial system that protects the litigant, and that is the right to appeal.
William H. Rehnquist: How do you distinguish your colleague's example of the settlement of a minor's personal injury claim, which I think it takes place fairly early often in most states, where the minor's case is not even then filed say against the automobile driver, the train company. But, a settlement has been ridged and the Court is simply called upon to approve a settlement.
Richard H. Finley: I think your Honor, in that instance there are specific rules and specific statutes authorizing the Judge to approve of a minor's settlement in that type of instance whereas in our case there was no statute authorizing.
William H. Rehnquist: But, those are two different kinds of distinctions, one is your saying that there was no substantive authorization for the Judge to act the way he did and the other is you are saying there really was not even any judicial act or case before it.
Richard H. Finley: Well, in the instance of your example, I think there was a case presented to the Judge. Although, in manner outside of the filing, perhaps something was filed in this Court. I am sure he spoke through the Court's record when he approved of the settlement. At least in our state the Court would have spoken through its records at that point.
Thurgood Marshall: Would it be filed?
Richard H. Finley: In the instance that Mr. Justice Rehnquist.
Thurgood Marshall: The case where it had not reached the Court yet and the settlement is made, is that filed in the Court because when they say it is filed, under what?
Richard H. Finley: I have only handled one your Honor.
Thurgood Marshall: Those are not filed.
Richard H. Finley: In the state of the Indiana, I have only handled one and I did file it in the Circuit Court, I titled it Ray, the settlement of minor child so and so. It was filed in Court and the Court on a docket sheet made a record.
Thurgood Marshall: That brings me to the other point, what about the petition is pointed, it did not need to sign this at all.
Richard H. Finley: My feeling is that probably he needs.
Thurgood Marshall: Can you do better than your feeling.
Richard H. Finley: Well, I think the law is that the decisions to date, I had said that it must be judicial act.
Thurgood Marshall: Is not the law that an operation of the minor is controlled by the parent.
Richard H. Finley: I would say that the law in state of Indiana is that a parent may consent to necessary surgery of a minor. But, Mr. Justice Marshall I would submit that this was not the type of necessary surgery.
Thurgood Marshall: Do you have a statute or case in what Nobody is saying that is a statute or case, that says, “Yes, you know on this point.”
Richard H. Finley: I would say that A.L. vs G.R.H. which was decided in 1975 by the Indiana Court of Appeals, said en banc says that that statute does not give a parent the consent that the authority to consent to a sterilization on a minor.
Thurgood Marshall: But the general one is still true?
Richard H. Finley: That the general statute is still true.
Thurgood Marshall: Tonsillectomy for example.
Richard H. Finley: Tonsillectomy, I would have no question that a parent could consent to a Tonsillectomy of a minor child because that is necessary.
Speaker: And is under action of a Court or a Judge or anything else.
Richard H. Finley: That is right, in need not go to a Court and that is why getting back.
Thurgood Marshall: The Judge in this case assumes that what is his doing is just perfunctory.
Richard H. Finley: I think your Honor no one.
Thurgood Marshall: He assumed that he has authority to do it.
Richard H. Finley: I do not know, I would assume that he assumed that he had authority to do it.
Thurgood Marshall: I assume that he did. I am not drawing any meaning, whatever I say, I thought the Judge thought he was doing is just what is right. And I still do not know that it was wrong.
Richard H. Finley: But, the manner in which it was done in a non-judicial.
Thurgood Marshall: But then the plaintiff, he did not file that.
Richard H. Finley: Not only that he did not file it.
Thurgood Marshall: Okay, what else?
Richard H. Finley: That he did not appoint the Guardian Ad Litem to represent like that.
Thurgood Marshall: Like it did in other case.
Richard H. Finley: That he did not make a record of his approval. That he did not let his approval be known to Linda so that she could appeal the act and appeal the approval and prevent the act of permanent sterilization from being performed.
Warren E. Burger: When he grants that consent of the mother who is by law the Guardian Ad Litem has he not given constructive notice to the minor?
Richard H. Finley: Your Honor, in Indiana trial rule 17, the Indiana trial rules state that the Guardian Ad Litem that a natural parent in effect, if she is the Guardian Ad Litem, this is in extrapolation of what the statute says, if the interest of the Guardian Ad Litem would be contrary then the Court must appoint a new Guardian Ad Litem to represent. Now, clearly when a mother on extremely untutored to say the least allegations that her child is maybe somewhat retarded although, progressing normally through her school, when she turns to a Court and makes these types of allegations, clearly, she is no longer acting in the best interest of her child.
Warren E. Burger: What you are saying then, are not you, is that the Judge made a judicial error. He did not have that law or rule that you refer in to mind.
Richard H. Finley: I cannot believe that it was a judicial error when he did nothing that a Judge does. It was an error in a administrative capacity perhaps because I think if the Judge knew of this statute, the consent statute and he thought that he was following the consent statute dicta or demand, then it was not necessary for him to do anything and his signature on that piece of paper was a nullity. There was no reason for it to leave, if it had even been there.
Thurgood Marshall: How was your client injured?
Richard H. Finley: As a result, of the Judge's actions?
Thurgood Marshall: Yeah.
Richard H. Finley: Because the Judge I think conspired and our allegations are such in the complaint, he conspired with these others to hide the fact from Linda. I think that a Judge sitting on a bench --
Thurgood Marshall: I am not too sure if you have no any right to charge him a conspiracy at all. You do not know whether he saw anybody. Do you?
Richard H. Finley: Well, factually it is not in the record because we have never had a trial your Honor.
Thurgood Marshall: That means that in conspiracy you can not have people.
Richard H. Finley: I think we could show if there were a trial that there was a conspiracy.
Thurgood Marshall: Well, can we not decide this case without using words like that?
Richard H. Finley: Yes, sir.
Harry A. Blackmun: Mr. Finley you bother me somewhat with your distinction between necessary and unnecessary surgery. What about cosmetic surgery, a child has disfiguring facial scar, it is necessary, would you say a mother cannot consent to this. What about your person these days and when you say tonsillectomy is necessary, I question, that there is an awful lot of medical opinion these days, then in certain cases. Tonsillectomy is not all necessary.
Richard H. Finley: Mr. Justice Blackmun, I appreciate the determining what is necessary surgery is sometimes difficult. Again, I would go back probably to the discussions of the kidney transplant cases, is it necessary to have a kidney transplant let's say from identical twins when the doctors might testify that the twins who does not receive the transplant will die. But, the twin who is asked to give up a kidney to save his twin brother is not benefited. Courts have and I frankly do not agree with the decisions in all but one instance that I been able to find, Courts have said that that is not necessary surgery. So, I think that the Court can look factually maybe through psychiatrist's testimony as to what the cosmetic surgery might do for the benefit of the child who needs it or on whom it is ought to be performed. Perhaps psychiatrist could testify as to beneficial nature to that child. But, I think in the example, the instant case clearly anybody can see that sterilization is not beneficial or therapeutic or necessary in order to prevent Linda Sparkman from having children, there could been other things done. If in fact, that were the --
Warren E. Burger: Did I get the impression from something you said that this consent approval of the Judge really was not necessary at all?
Richard H. Finley: If one were to take the analysis of the petitioners that the consent statute authorized the mother to consent to the sterilization of her child then arguably it could be said that the Judge never even been had to be petitioned. But, there is the other side to that story again under trial rule 17, once it was submitted to the Judge, he as a Judge I would assume would owe a duty to then proceed to protect the rights of Linda Sparkman whose natural guardian clearly was requesting something contrary to her rights.
Warren E. Burger: Would you cast that in terms of judicial duty, he had a judicial duty to that?
Richard H. Finley: I would think so. But, I think he completely evaded it and did not treat it in any sense. Witness of fact that he did nothing to protect Linda, he did what he did in total secrecy. It can be shown, and will be shown factually if we ever get to that point that he had lots of opportunities to tell Linda Sparkman that she was sterilized but he never took those opportunities. If I may just --.
Speaker: Let me just take a pause there --supposing he had taken all of those opportunities, would that have made this a judicial act?
Richard H. Finley: No, I think at that point it is much too late. But, all I am saying is that I think maybe you can infer from the opportunities at the end what his real intent was, that was evading the judicial act nature of it from the beginning. A Judge owes a duty to protect the people brought in front of him, just as much he owes a duty to penalize the people brought in front of him. But, getting back to the rationale.
Speaker: You concede that people were brought in front him.
Richard H. Finley: No, if they were, that piece of paper said Linda Sparkman on it and he must read before he signed it. If he had been acting to the Judge --.
Speaker: Supposing he spend a couple hours in his chambers with the lawyers and said do we really have the authority to do this. Is it really appropriate for me to do and they talked it over and they looked at the law, and they spent the time doing at. Then they said do you think we ought to give notice, and he says no it really will not help because she is retarded or whatever he said, they talked it all through. He nevertheless entered the order. It would still not have been a judicial act.
Richard H. Finley: I do not think it would been a judicial act and I know it would have been clearly outside of any jurisdiction he might had have. The Indiana law did not permit, getting back to the consent and I think this is important and I not mentioned it to date and petitioners have not. There were statutes on the books in Indiana in 1971 authorizing sterilization of institutionalized individuals.
Speaker: But this is not an institutionalized individual.
Richard H. Finley: That is precisely what I am saying and through statutory construction, and the Seventh Circuit so held in this case and I think it is common statutory construction at all that through the expressed permission of sterilization of certain of its citizens, Indiana is saying you cannot sterilize --
Speaker: Are you saying that there is no way under the law of the Indiana where had there been good grounds to do so that this child could have been sterilized?
Richard H. Finley: In 1971, the only way that this child could have been sterilized, is if she were an institutionalized mentally retarded child and if the procedures were specific --.
Harry A. Blackmun: Even if she had fatal cancer in her tubes.
Richard H. Finley: I would say in that instance I would go around the statute, no matter what it might say and if I were the Judge, in ordering the sterilization.
Speaker: But you think the law would never permit it under any circumstances, I just wonder if that is right, Judge Ashba (ph) did not think that. He is a pretty good Indiana lawyer.
William H. Rehnquist: He practiced in Indiana for a number of years before taking the bench, did he not?
Richard H. Finley: Judge Ashba (ph), I recognize, felt that also -- what you are saying that in --
Speaker: And really, the Indiana case you cite does not say that, that says the particular reason given there was insufficient even though the parents sincerely believed it was.
Richard H. Finley: In 1975, A.L versus G.R.H. was decided and --
Speaker: But that case does not hold it is never permissible.
Richard H. Finley: Your Honor the other statutes were removed from the books by that time. They were no longer on the books. Let me say getting back to Judge Ashba, he also said, Mr. Justice Rehnquist that the consent statute referred to here did not authorize the parent to consent to it. It said it was derogative of common law.
William H. Rehnquist: But, he thought he was talking about the substantive Indiana law, which really is not the question we are talking about. He said that this Judge Stump had jurisdiction to consider the petition and that was all it took to confer immunity. Is not that what Judge Ashba said.
Richard H. Finley: Yes, your Honor. I believe that that is what Judge Ashpa said. But, I do not believe that is a correct analysis of the prior Supreme Court decisions which preserve the right to a litigant to appeal and the manner in which the sterilization was approved by Judge Stump, totally destroyed and intentionally destroyed any right to appeal.
Speaker: Essentially then we must disagree with Judge Ashpa on the Indiana jurisdiction consent.
Richard H. Finley: Yes, your Honor. I would say so, there are other ways in which it could be decided and 42 USC 1988, which says that state law should be applied rather than Federal law and Immunity and I think it is clear that state law in Indiana of immunity is that a Court before he has jurisdiction must have a subject matter and personal jurisdiction. Again, I think it is clear from the fact instance, in the instant case that the Judge had no personal jurisdiction even though he might, I would not concede it But, he might argumentatively have subject matter jurisdiction.
William H. Rehnquist: In Pierson v Ray, we certainly did not look to Alabama Law rather than Federal Law in deciding whether Judges had absolute immunity.
Richard H. Finley: No, I think that as I understand it, the Federal Law is that Lynch vs Johnson, Monroe versus Pepe, all say that Federal Law applies generally speaking but if the state law is more protective of the rights of the individual, then I think it is questionable under 1988 if perhaps the state law is not the law of judicial immunity which is to be applied.
Speaker: Mr. Finley, I am sorry but I just have to ask one another question, you said it is clear that they did not have personal jurisdiction in this case. But, how did they get personal jurisdiction in A.L. v G.R.H.?
Richard H. Finley: Guardian Ad Litem was the one --.
Harry A. Blackmun: But, you are saying that there was no personal jurisdiction until a guardian was appointed.
Richard H. Finley: That is right your Honor.
Harry A. Blackmun: But, if there had been a guardian appointed there and then there would be jurisdiction.
Richard H. Finley: No, questions -- Judge Stump had a case and had appointed a guardian.
Speaker: Did he have jurisdiction to appoint a Guardian Ad Litem?
Richard H. Finley: Yes, if he had assumed it in a judicial manner, ultimately he would have gone far enough down the road to have had jurisdiction to appoint. In fact not only jurisdiction, the responsibility to appoint a Guardian Ad Litem. But, he avoided all of this.
Warren E. Burger: Isn't your response equivalent to saying that he made a judicial error in not appointing the Guardian Ad Litem.
Richard H. Finley: No, because I do not think he got far enough down the road. Mr. Chief Justice, he did nothing from very the beginning in order to assume jurisdiction, I do not think that a court.
Warren E. Burger: But, he signed an order.
Richard H. Finley: He did not sign your Honor an order.
Warren E. Burger: But, he signed, you call it a piece paper or he signed something approving or else if he did not sign anything improving it then he is not should be in this case at all.
Richard H. Finley: That is right. I agree with that your Honor. But, to logically follow, if understand what where you getting now, to logically follow that would be to say, that any Judge of a Court of General Jurisdiction can do through an approval. Not a Court order or call it Court order if you want can do absolutely anything without denying himself immunity. He need not open a case, he need not file stamp anything, he need not appoint a Guardian Ad Litem, he can do it in secrecy and he can do with intent to deprive the person who’s rights he is considering the right to appeal.
Warren E. Burger: Is there any Indiana Statute, accompanying the one that you have been referring to in the arguments here that provides that if the interest of the minor child are adverse to those who are the parents, or who are the parents to the minor child, then the statute is not applicable and the Guardian Ad Litem must be appointed. In other words is there any law of Indiana that required him to appoint the Guardian Ad Litem.
Richard H. Finley: I would say that trial Rule 17 required him to appoint a Guardian Ad Litem, if he had a case in front of him that showed a litigant's rights were being challenged.
Thurgood Marshall: Weren't that (Inaudible) or whatever?
Richard H. Finley: I think A.L. v G.R.H. Clearly it did not address itself to that question because it met it in the proper manner to begin with. It did appoint a Guardian Ad Litem to represent the interest of the child and I think that that is the only way a Court can properly act. Otherwise, I can imagine no instance, no matter how gross you want to make it. The amputation of one’s head is not within the arguable general Jurisdiction of court or subject matter jurisdiction of the Court.
Warren E. Burger: We are talking about something quite different from that, suppose it was a 17-year-old girl who was a Christian science convert and protested against surgery, could the parents consent to having her appendix removed?
Richard H. Finley: I would say that the Court would have jurisdiction to hear that case, look at getting back to Mr. Justice Blackmun’s questioning, look at the reasons behind the request, determine if under the Indiana statute of a parent having the power to consent a necessary surgery to look at it and look closely and if he made an err, he is still entitled to immunity. There is no question because he is done something that a judge does after he is assumed jurisdiction in a Judge like manner. But, comparing it again with the fact situation we have got that analogy does not even come close --
Thurgood Marshall: Did he not think, he was doing Judge's work?
Richard H. Finley: No, I do not.
Thurgood Marshall: This is a Judge in a rare community is it right? And is it not true in most rare communities, I do not know about Indiana. By billing quite a few, that people just drop in at the street and check with the Judge. Is that not right?
Richard H. Finley: Yes, your Honor they do.
Thurgood Marshall: Well in order to for him to lose his immunity, does he have to say, “I am acting as a Judge or not acting as a Judge.”
Richard H. Finley: He has to act as a Judge in order to protect --.
Thurgood Marshall: I mean, is that not in his mind that? It is he, that is the one the seeking immunity.
Richard H. Finley: Mr. Fruechtenicht began at the very beginning explaining that Judge Stump is an experienced Judge. He had been there a heck of a long time and he had been.
Thurgood Marshall: There are many of experienced Judges who have made mistakes.
Richard H. Finley: Your Honor, if this were a simple mistake after he had assumed jurisdiction or if there had been arguably subject matter personal jurisdiction.
Thurgood Marshall: Well, did he not think he assumed jurisdiction.
Richard H. Finley: I do not think he thought he had jurisdiction.
Thurgood Marshall: You do not know one where the other --.
Richard H. Finley: I know Judge Stump fairly well and I doubt very seriously if he thought he had jurisdiction. I think he probably thought that this girl should be sterilized.
Thurgood Marshall: Why did he sign and said that he was a Judge, did he not say that?
Richard H. Finley: He did not type that.
Thurgood Marshall: But, he signed and I assume he read it. And nothing you will say contradicts my assumption that he read it.
Richard H. Finley: I assume he read it also. And I assume that when he read it, he saw that the right appropriate and this girl one of our basic constitutional rights was being taken away, and he as a Judge knew that the statutes of the state of the Indiana required him to do lots of things, if he was going to act as a Judge and he did not owe one of those things that the statutes of the state of Indiana requiring to do.
Speaker: Well, you would make that argument, I take it and whether he had jurisdiction to enter this order or not.
Richard H. Finley: Yes, your Honor I would.
Speaker: So, that Judge Ashba said he had jurisdiction but you would say, well, even if he did, he did not act as a Judge. He did not do any of the things that the judge would do.
Richard H. Finley: Your Honor, as a predicate to the Doctrine of Judicial Immunity this Court has always stated, as it was stated in England in the 1600, it must be a judicial act taken within the judge's jurisdiction.
Speaker: And you also say he had no jurisdiction.
Richard H. Finley: I also say that he had no jurisdiction, I agree with this Seventh circuit analysis.
Speaker: Now, would you say that, just so I get your position, suppose the statutes of Indiana said no district judge shall have any jurisdiction what so ever to approve or purport approve a sterilization. And then a petition is filed with a Judge, the Judge looks at it, he gives it a number and he approves it. It is utterly wrong and he should have known he was wrong, immunity or not?
Richard H. Finley: No immunity, that would be waived for (Inaudible) and clearly it is in violation of a subject matter jurisdiction as most liberally defined and no immunity. But, here that question need not be reached, if it were reached, I would still say that all three of the Supreme Court cases, previously decided would deny immunity. If not, then as I said earlier, any Judge of General Jurisdiction can do anything and that cannot be justified with the previous rational granting immunity and if I may say one further thing. The last case that this Court really decided, I think in giving blank immunity to prosecutors in Imbler v. Patchman, is not contrary to what I am saying, because again the Court was very careful in pointing out that what that Judge or prosecutor did was within his prosecutorial function and what Judge Stump did was in no way within his judicial functioning. He completely over look and intentionally so his judicial functions. Thank you.
Warren E. Burger: Very well, thank you gentlemen. The case is submitted.